SUMMARY PROSPECTUSApril5, JETSSM Exchange-Traded Trust JETSSM Contrarian Opportunities Index Fund Ticker: JCO Before you invest, you may want to review the Fund’s Prospectus, which contains more information about the Fund and its risks. The Fund’s Prospectus and Statement of Additional Information (“SAI”), both dated April5, 2010, are incorporated by reference into this Summary Prospectus. For free paper or electronic copies of the Fund’s Prospectus and other information about the Fund, go to www.jetsetfs.com, call, toll free, (866) 528-0029, or write to JETSSM Exchange Traded Funds, c/o Foreside Fund Services, LLC, Three Canal Plaza, Suite 100, Portland, Maine 04101. Investment
